                     Case 1:19.. cv-00694-JGK Document 54 Filed 01/15/20 Page 1 of 1


advocates
for justice                                    USDC SONY
                                                                                               Arthur z. Schwartz
                                                                                               Principal Attorney

chartered attorneys                                                                            aschwartz@afjlaw.com
                                               DOCUMENT
225 Broadway, Suite 1902                       ELECTRONICALLY FILED
New York, New York 10007                       DOC#
t. (212) 285-1400                                   -1-LE_-O_:L-+7[/;~;)J)-
                                               DAT.EF
f. (212) 285·1410

www.afjlow.com
                                                               January 15, 2020


        ByECF
        Hon. John G. Koehl
        United States District Judge
        United States District Court
        500 Pearl Street
        New York, NY 10007

                           Re:    Romero v. Manhattan and Bronx
                                  Surface Transit Operating Authority
                                  19 Civ. 0694 (JGK)
        Dear Judge Koetl:

               The Court has set an argument in the pending Motion to Dismiss for January 27, 2020, at
        10:30 a.m. On that date I will be taking depositions in another FMLA case involving a plaintiff
        who is in a State Correctional Facility. Judge Torres has ordered the Superintendent of the
        Pomonock Facility to make the imprisoned Plaintiff available for the depositions on January 27,
        2020, which are scheduled from 10:00 a.m. through 6:00 p.m. We request, given these
        circumstances, which have been difficult to arrange, that the Court reschedule the argument of
        the Motion to Dismiss.

               In order to avoid another request, please note that the following dates present similar
        problems:
                           January 29, 2020      Morning - Court-ordered depositions
                           January 30, 2020      Discharge arbitration
                           February 11, 2020     Court appearance as Guardian
                           February 21, 2020     Discharge arbitration

                    Thank you for your consideration.

                                                               Respectfully submitted,
                                                                        Isl
                                                               Arthur Z. Schwartz

        cc:         Steven D. Hurd, Esq. (by ECF)
                    Joshua S. Fox, Esq. (by ECF)
